NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



JOHN WARKE,                        )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D16-5276
                                   )
LENNAR HOMES, LLC; PARADISE        )
PALMS REALTY, LLC; CHARLES H.      )
VALESTON; and STEVEN ADKINS,       )
                                   )
           Appellees.              )
___________________________________)

Opinion filed February 16, 2018.

Appeal from the Circuit Court for Polk
County; John Radabaugh, Judge.

John Warke, pro se.

C. David Harper, Adam R. Alaee, and Evan
M. Malloy of Foley & Lardner, LLP, Tampa,
for Appellee Lennar Homes, LLC.

No appearance for remaining Appellees.



PER CURIAM.


             Affirmed.


KELLY, KHOUZAM, and CRENSHAW, JJ., Concur.